DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2022 was filed after the mailing date of the Notice of Allowance on 5/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Coghlan on 4/11/2022.
The application has been amended as follows: 

Claim 1.     An ion mobility spectrometer comprising: 
an analyzer, the analyzer having: 
a body made of a conductive material, the 
electrodes set in the body along the ion channel and around the ion channel, the electrodes being arranged to receive an adjustable time-varying electrical signal, the time-varying electrical signal to generate a confining field to confine ions in the ion channel along a central portion of the ion channel, the central portion extending parallel to the ion channel, the electrodes being electrically insulated from the body; 
an entrance guide coupled to the input section of the ion channel, the entrance guide configured to guide ions to the ion channel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Park U.S. PGPUB No. 2011/0121170 discloses an ion mobility spectrometer comprising: an analyzer, the analyzer having: a body 152 made of a conductive material (since the body 152 includes “segmented electrodes 101-136” [0054]), the solid body 145/147 (at least portion 145/147 forms a solid body since electrodes 109-136 and exit electrode 155 are connected by O-rings 157 to form a singular solid body) defining an ion channel extending therethrough (as illustrated in figure 4B), the ion channel being continuous (as illustrated in figure 4B), the ion channel having a diameter that varies monotonically along the ion channel (figure 4B illustrates that the electrodes 135, 136, and 155 include apertures having diameters different from the diameter of the apertures through electrodes 109-134, and that the aperture diameters vary only in a single direction (monotonically)), the ion channel having an input section 147 at a first end of the body and an output section 109 at a second end of the body, the first end of the body and the second end of the body being configured to receive a DC voltage to generate an electric field in the ion channel (“Both RF and DC potentials are applied to the segments of each electrode 101-136” [0069]); electrodes (109-136 and 155) set in the body along the ion channel and around the ion channel, the electrodes being arranged to receive an adjustable time-varying electrical signal, the time-varying electrical signal to generate a confining field to confine ions in the ion channel along a central portion of the ion channel (“the RF field confining the ions radially” [0027]), the central portion extending parallel to the ion channel; an entrance guide coupled to the input section of the ion channel, the entrance guide configured to guide ions to the ion channel. However, Park does not disclose electrodes set in, but electrically insulated from a body made of conductive material.
Shvartsburg et al. U.S. PGPUB No. 2012/0261570 discloses an ion mobility analyzer comprising a plurality of electrodes wherein: “the electrodes may display a surface of metal or other electrically conductive material deposed on an insulating substrate body” [0017]. However, Shvartsburg does not disclose electrodes set in, but electrically insulated from a body made of conductive material.
Williams U.S. PGPUB No. 2016/0181080 discloses an ion mobility analyzer comprising a plurality of electrodes wherein: “The electrode segments 820 may be precisely fixed in position in the ion guide 800 utilizing appropriate mounting hardware such as electrically insulating mounting features” [0054]. In figure 8B, Williams illustrates that conductive electrodes 828 surround the electrode segments 820. However, Williams does not disclose that the ion channel has a diameter that varies monotonically along the ion channel.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ion mobility spectrometer comprising an analyzer having: a body made of conductive material and defining an ion channel therethrough; electrodes set in the body along the ion channel, around the ion channel, and electrically insulated from the body; and wherein the ion channel has a diameter that varies monotonically along the ion channel.

Regarding dependent claims 2-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881